Citation Nr: 1022666	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for left hand weakness, 
including as secondary to service-connected scars of the left 
hand.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for post-operative respiratory residuals of a coronary 
artery bypass graft (CABG) performed at a VA facility in 
March 1994.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
January to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen the Veteran's 
previously denied claim of service connection for a low back 
disability.  This matter also is on appeal from a July 2004 
rating decision in which the Montgomery RO denied the 
Veteran's claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for post-operative respiratory residuals 
of a March 1994 CABG performed at a VA facility.  

This matter further is on appeal of a July 2006 rating 
decision issued by the RO in Nashville, Tennessee, which 
declined to reopen the Veteran's previously denied claims of 
service connection for PTSD and for left hand weakness, 
including as secondary to service-connected scars of the left 
hand.  

In July 2009, the Veteran appeared at the RO in Nashville, 
Tennessee, and testified at a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  At and soon after the hearing, additional evidence 
in the form of VA records dated from 2000 to 2009 and a 
private medical opinion dated in August 2009 was received; 
such evidence was accompanied by a waiver of the right of an 
initial RO review of the evidence, in accordance with 
38 C.F.R. § 20.1304.  

Because the Veteran currently resides within the jurisdiction 
of the Nashville RO, that facility has jurisdiction over this 
appeal.  

By way of history, in August 1993, the Board denied the 
Veteran's application to reopen previously denied claims of 
service connection for PTSD (characterized as a 
neuropsychiatric disability) and for a low back disability.  
In the August 1993 decision, the Board noted that, although 
the Veteran had been diagnosed as having several psychiatric 
disabilities, including PTSD, the denial of service 
connection for PTSD was included in the application to reopen 
a previously denied claim of service connection for a 
neuropsychiatric disability.  See Board decision dated 
August 7, 1993, at pp. 2.  Because the Board addressed the 
Veteran's PTSD diagnosis when it adjudicated his application 
to reopen a service connection claim for a neuropsychiatric 
disability in August 1993, this issue is as stated on the 
title page of this decision.  See also Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996) (holding that new psychiatric 
diagnoses constitute new claims when not addressed in prior 
claims).  The Board's August 1993 decision was affirmed by 
the United States Court of Appeals for Veterans Claims 
(Court) in August 1996.  In an August 2004 rating decision, 
the RO denied the Veteran's claim of service connection for 
left hand weakness, including as secondary to service-
connected scars of the left hand.  This decision was not 
appealed and became final.  See 38 U.S.C.A. § 7104 (West 
2002).

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for PTSD, a low back disability, and for 
left hand weakness are as stated on the title page.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has 
a jurisdictional responsibility to consider whether a claim 
should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

The Veteran's representative contended at the July 2009 Board 
hearing that the issue of whether new and material evidence 
has been received to reopen a previously denied service 
connection claim for an acquired psychiatric disability other 
than PTSD also was on appeal.  The Board notes that, in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that claims for service connection for PTSD also encompass 
claims for service connection for all psychiatric 
disabilities afflicting a veteran based on a review of the 
medical evidence.  The medical evidence indicates that the 
Veteran has been diagnosed as having anxiety, depression, and 
dysthymic disorder.  It appears that VA has complied with 
Clemons in this case, for the reasons that follow.

The Board notes that, in May 2008, the RO denied reopening 
the Veteran's service connection claim for an acquired 
psychiatric disability other than PTSD, to include anxiety, 
depression, and dysthymic disorder.  The Veteran disagreed 
with this decision in September 2008.  The RO issued a 
statement of the case (SOC) to the Veteran and his 
representative in October 2008.  There is no record of a 
response to the SOC from either the Veteran or his 
representative.  Accordingly, and because the time for 
perfecting an appeal of the May 2008 rating decision has 
expired, the Board finds that the issue of whether new and 
material evidence has been received to reopen a previously 
denied service connection claim for an acquired psychiatric 
disability other than PTSD, to include anxiety, depression, 
and dysthymic disorder, is not in appellate status.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).

The claims of whether new and material evidence has been 
presented to reopen a claim of service connection for a low 
back disability, and of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for post-operative respiratory 
residuals of a coronary artery bypass graft (CABG) performed 
at a VA facility in March 1994, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a decision of the Board in August 1993, the RO denied 
the claim of service connection for PTSD.  

2.  The additional evidence presented since the Board 
decision in August 1993 is either cumulative of evidence 
previously considered or does not relate to an unestablished 
fact necessary to substantiate the claim or does not raise a 
reasonable possibility of substantiating the claim.

3.  In a rating decision in August 2004, the RO denied the 
claim of service connection for left hand weakness, including 
as secondary to service-connected scars of the left hand; 
after the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.

4.  The additional evidence presented since the rating 
decision in August 2004 by the RO is either cumulative of 
evidence previously considered or does not relate to an 
unestablished fact necessary to substantiate the claim or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 1993 Board decision, which declined to reopen 
the Veteran's previously denied claim of service connection 
for PTSD, is final.  38 U.S.C.A. §§ 7104, 7252 (West 2002); 
38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the August 1993 Board decision in 
support of the claim of service connection for PTSD is not 
new and material; accordingly, this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The August 2004 rating decision, which denied the 
Veteran's claim of service connection for left hand weakness, 
including as secondary to service-connected scars of the left 
hand, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2009).

4.  Evidence received since the August 2004 RO decision in 
support of the claim of service connection for left hand 
weakness, including as secondary to service-connected scars 
of the left hand, is not new and material; accordingly, this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in February 2006, April 2007, and December 
2007.  The notice informed the Veteran of the type of 
evidence needed to substantiate the underlying claims of 
service connection for PTSD and left hand weakness, evidence 
of a current disability; evidence of an injury or disease in 
service or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The Veteran 
was notified of the type of evidence necessary to reopen the 
claims, namely, new and material evidence and what each of 
those terms - "new" and "material" - meant.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (to the extent of pre-adjudication 
notice ); of Dingess v. Nicholson, 19 Vet. App. 473 (notice 
of the elements of service connection claim);

and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements 
of a new and material evidence claim). 

As the VCAA notice in 2007 came after the initial 
adjudication in July 2006, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated, as evidenced by the supplemental statement of 
the case in October 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The Veteran was afforded an opportunity 
to testify at hearings in September 2008 and July 2009.  VA 
has obtained service treatment records and VA records.  The 
Veteran has submitted private medical records.  He has not 
identified any other pertinent records for the RO to obtain 
on his behalf.

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.

New and Material Evidence

In August 1993, the Board declined to reopen, in pertinent 
part, the Veteran's previously denied claim of service 
connection for PTSD.  The Veteran timely appealed to the 
Court and, in August 1996, the Court affirmed the Board's 
decision.  In August 2004, the RO denied the Veteran's claim 
of service connection for left hand weakness.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2009).  The Court's August 1996 decision is final.  
Also, the Veteran did not initiate an appeal of the August 
2004 rating decision, so it became final.

The claims of service connection for PTSD and for left hand 
weakness may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen his previously denied 
service connection claim for PTSD on a VA Form 21-4138, which 
was date-stamped as received by the RO on December 19, 2005.  
The Veteran filed an application to reopen his previously 
denied service connection claim for left hand weakness in a 
letter from his representative, which was date-stamped as 
received by the RO on January 12, 2006.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a) (2009).  As relevant to this appeal, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for PTSD, the evidence before VA at the 
time of the prior final Board decision in August 1993 
consisted of additional VA treatment records.  The Board 
noted in its decision that the newly submitted VA evidence 
showed that the Veteran "had received ongoing treatment for 
dysthymia and situational reaction" from May 1989 to 
September 1990.  See Board decision dated August 27, 1993, 
at pp. 6-7.  The Board concluded that the newly submitted VA 
treatment records were cumulative of records previously 
considered which showed that, although the Veteran had been 
diagnosed as having a psychiatric disability, it was not 
related to active service.  Thus, the claim of service 
connection for PTSD was not reopened.

With respect to the Veteran's application to reopen a claim 
of service connection for left hand weakness, the evidence 
before VA at the time of the prior final rating decision in 
August 2004 consisted of the Veteran's service treatment 
records, post-service VA and private treatment records, 
including reports of VA examinations conducted in June 1998 
and November and December 1999, and lay statements.  The RO 
noted in its decision that the Veteran's VA outpatient 
treatment records showed gross left hand weakness.  The RO 
also noted that the VA examination reports indicated that, 
although the Veteran experienced disability due to left hand 
weakness, it was not related to active service or any 
incident of service, including the service-connected left 
hand scarring.  For instance, a VA examiner specifically 
concluded that he could not explain why the Veteran 
experienced left hand weakness or attribute this disability 
to active service.  Thus, the RO denied the claim.

The newly submitted evidence includes voluminous additional 
VA treatment records, additional private treatment records, 
lay statements, and the Veteran's testimony from hearings in 
September 2008 and July 2009.

A review of the additional VA treatment records indicates 
that the Veteran continues to receive outpatient treatment 
for a mental disorder.  For example, a December 1994 VA 
outpatient record indicates a report that the Veteran has had 
PTSD since the late 1950s, and it was well-controlled on 
medication.  Following VA outpatient treatment in May 1995, 
it was noted that his PTSD was stable.  Subsequent outpatient 
records show ongoing treatment for other mental disorders 
diagnosed as anxiety disorder and depressive disorder.  In 
November 2002, the Veteran complained of "nerve problems for 
years."  He stated that memories of his active service 
experiences cause him stress.  The impressions included rule 
out PTSD.  In May 2003, the Veteran complained of continued 
irritability, anxiety, low frustration tolerance, difficulty 
sleeping, and difficulty with morbid preoccupation.  The 
impressions included rule out PTSD.  In April 2004, it was 
noted that he was being treated currently for 
anxiety/depression.  (As noted in the Introduction, the issue 
of service connection for mental disorders other than PTSD 
are not on appeal.)  

In an October 2005 letter, J.P., M.D., certified without 
further explanation or rationale that the Veteran had "no 
use for left arm or hand ... injury from jeep accident in 
1957."

On VA outpatient treatment in October 2006, there was mild 
left upper shoulder/arm area tenderness with limitation of 
motion of the left shoulder/arm.  

In a January 2008 statement, the Veteran described an in-
service stressor as "two sergeants taking pot shots at 
myself and another service member whose name I cannot 
remember - he was in a different company.  This incident 
should be considered an in-service stressor for it has caused 
me to have flashbacks when I hear loud noises."

A review of outpatient treatment records from the VA Medical 
Center in Dublin, Georgia, received at the RO in April 2008, 
shows no treatment for PTSD or left hand weakness.

The Veteran testified at his September 2008 and July 2009 
hearings about his current PTSD symptoms.  The Veteran also 
testified that he had been treated for PTSD and left hand 
weakness at the VA Medical Center in Dublin, Georgia.  At the 
Board hearing, he also submitted voluminous VA outpatient 
treatment records from the VA Medical Center in Birmingham, 
Alabama, and on review of the records they are shown to be 
cumulative of records previously associated with his claims 
file.  

In an August 2009 statement, Dr. J.P. stated that the Veteran 
had been his patient since May 2005.  He also stated that the 
Veteran had been involved in a jeep accident in 1957 which 
"left him with back pain and left arm weakness.  It is my 
opinion that he did suffer disability from the accident."

With respect to the Veteran's application to reopen a claim 
of service connection for PTSD, the Board notes that the 
evidence which was of record in August 1993 showed that, 
although the Veteran had been diagnosed as having PTSD, the 
disability was not related to active service.  As noted, the 
Court affirmed the Board's August 1993 decision in August 
1996.  The Board observes that, although several large 
volumes of medical records, including VA and private 
treatment records, have been associated with the Veteran's 
claims file since August 1993, there still is no competent 
medical evidence, to include a nexus opinion, relating the 
Veteran's PTSD to active service.  Essentially, the evidence 
is cumulative, that is, supporting evidence of previously 
considered evidence, namely, medical records showing ongoing 
treatment for a mental disorder without attribution to the 
Veteran's period of service.  And cumulative evidence does 
not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

The Veteran has alleged a new in-service stressor in an 
attempt to reopen his previously denied claim of service 
connection for PTSD.  The Board notes, however, that the 
Veteran's newly submitted lay statements concerning his 
claimed in-service stressors are insufficient to reopen the 
previously denied service connection claim for PTSD because 
they are extremely vague.  As notified in a December 2007 
letter, the Veteran must furnish specific details of the 
claimed stressful incident that resulted in PTSD; however, he 
has not done so.  Although this evidence is new, in that it 
has not been submitted previously to agency adjudicators, 
there is no reasonable possibility that such evidence would 
substantiate the claim. 

As the additional evidence related to PTSD is not new and 
material, the Board finds that there is no basis upon which 
to reopen the previously denied claim of entitlement to 
service connection for PTSD.  See 38 C.F.R. § 3.156(a).

With respect to the Veteran's application to reopen a claim 
of service connection for left hand weakness, the Board notes 
that the evidence which was of record in August 2004 showed 
that the Veteran's current left hand weakness was not related 
to active service.  The newly submitted evidence includes 
statements dated in October 2005 and August 2009 from 
Dr. J.P. in which he concluded that the Veteran had 
experienced left hand and arm weakness after being involved 
in a jeep accident in 1957 during active service.  It appears 
that Dr. J.P. based his opinion entirely on the Veteran's 
inaccurately reported in-service history, that is, an account 
of an injury that is not consistent with service treatment 
records.  

The Court has held that an opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet.App. 458, 461 (1993).  The Board is not required to 
accept a doctor's opinions that are based only upon the 
appellant's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995); see also Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  For these reasons, the Board 
finds the Veteran's private physician's opinion not to be 
probative of the matter on appeal.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  Thus, as Dr. J.P.'s October 
2005 and August 2009 opinion is not probative, they are 
insufficient to reopen the previously denied service 
connection claim for left hand weakness.  

Moreover, although this evidence is new in that it has not 
been submitted previously to agency adjudicators, it is 
essentially cumulative or redundant of the evidence at the 
time of the prior decision showing that the Veteran's left 
hand weakness was not related to active service, either on a 
direct basis or on a secondary basis as due to service-
connected disability.  Dr. J.P.'s opinion reiterates other 
medical opinions previously considered in the record, such as 
a private physician's February 1961 statement and a VA 
examiner's assessment in June 1998 and November 1999, and the 
factual premise for Dr. J.P.'s opinion (a jeep accident in 
service) is the same as that given in previously considered 
opinions, but without any additional enhancement or analysis 
for such an opinion.  Thus, it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  

Other additional evidence of record, lay and medical, show 
that the Veteran continues to have complaints and clinical 
findings of left hand weakness.  Essentially, the evidence is 
cumulative, that is, supporting evidence of previously 
considered evidence, namely, medical records showing ongoing 
complaints and findings of a left hand (and left upper arm) 
disability without attribution to the Veteran's period of 
service or to his service-connected left hand scarring.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.

As the additional evidence related to left hand weakness is 
not new and material, the Board finds that there is no basis 
upon which to reopen the previously denied claim of 
entitlement to service connection for left hand weakness, 
including as secondary to service-connected scars of the left 
hand.  See 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has not been received, the claim 
of service connection for PTSD is not reopened, and the 
appeal is denied.

As new and material evidence has not been received, the claim 
of service connection for left hand weakness, including as 
secondary to service-connected scars of the left hand, is not 
reopened, and the appeal is denied.  


REMAND

As to the claim for compensation under 38 U.S.C.A. § 1151, 
the Veteran contends that his left lung was paralyzed 
following coronary artery bypass graft (CABG) surgery at a VA 
Medical Center in March 1994.   He has testified that he had 
no breathing problems prior to the surgery but that since the 
surgery he has experienced lung problems and used an inhaler.  

Under 38 U.S.C.A. § 1151, for claims filed on and after 
October 1, 1997, as in this case, compensation shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Further, pursuant to 38 C.F.R. § 3.361(d), the proximate 
cause of disability or death is the action or event that 
directly caused the disability or death, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
Veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.

The Board finds that it is necessary to obtain a medical 
opinion as the evidence of record is not sufficient to decide 
the claim.  38 C.F.R. § 3.159(c)(4).  The medical evidence 
shows that the Veteran was hospitalized at a VA Medical 
Center from March 16-24, 1994, for CABG.  On admission, he 
denied any recent shortness of breath, and his lungs were 
clear bilaterally.  Following surgery, he was noted to have 
an "unremarkable stay."  However, VA chest X-rays on 
March 18, 1994 showed a post-operative chest with left lower 
tube atelectasis or pleural effusion.  VA chest X-rays on 
March 24, 1994, showed continued elevation of the left 
hemidiaphragm, with linear opacities in the left lung base 
and a clear right lung.  The impression was suspect left 
hemidiaphragm paralysis since surgery with adjacent left 
lower lobe atelectasis/pneumonia.  In December 1994, he 
reported experiencing dyspnea on exertion after walking 
3 blocks.  In May 1995, it was noted that he had stable chest 
pain after walking for half a block that was accompanied by 
shortness of breath.  VA chest X-rays in August 1995 showed 
median sternotomy change, mild cardiomegaly, and an elevated 
left diaphragm with linear atelectasis in the left lung base, 
without acute pneumonia.  VA chest X-rays in July 1996 showed 
post-operative changes from the Veteran's CABG; there was 
persistent elevation of the left hemidiaphragm with scarring 
in the left lower lung fields.  In a July 2002 letter, a VA 
physician stated that the Veteran had a history of CABG 
"which according to [the Veteran] has resulted in paralysis 
of his left lung."  

It is uncertain whether the Veteran currently has respiratory 
residuals that are the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the surgical 
treatment in 1994; or are the result of an event not 
reasonably foreseeable.  

It is moreover noted that in July 2009, the Board received 
additional evidence in the form of a statement from the 
Veteran's daughter, in support of the 38 U.S.C.A. § 1151 
claim, which was not accompanied by a waiver of the right of 
an initial RO review of the evidence, in accordance with 
38 C.F.R. § 20.1304.  

As for the application to reopen a claim of service 
connection for a low back disability, the Board notes that in 
a VA progress note dated in November 2002, which was received 
at a hearing, it was reported that the Veteran had been 
receiving Social Security disability benefits since 1979, and 
that his disability was based on back problems (the Veteran 
related that he had had back surgery in 1961 after an 
injury).  The file does not contain any records from or any 
determinations by the Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain copies of 
any SSA decision relative to any claim of 
the Veteran for disability benefits and 
all medical and other records considered 
by the SSA in its determination.  A 
response, positive or negative, should be 
noted for the record.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he has a respiratory disability as 
the result of the CABG surgery performed 
at a VA medical center in March 1994.  The 
examiner should review the entire claims 
folder and render an opinion as to the 
following:  (a) is it at least as likely 
as not that the Veteran currently has 
additional disability in the nature of a 
respiratory disorder as the result of the 
CABG surgery performed at the VA in March 
1994?, and (b) if not, the inquiry ends, 
but if so, then is the additional 
disability due to:  (1) a violation of the 
standard of care that would be expected of 
a reasonable health care provider in 
performing the surgery (i.e., the result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA)?; or (2) was the additional 
respiratory disability a reasonably 
foreseeable event as the result of the 
surgery?

The examiner should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.

The examiner is advised that whether the 
proximate cause of any additional 
disability from the March 1994 CABG 
surgery was an event not reasonably 
foreseeable is in each claim to be 
determined based on what a reasonable 
health care provider would have foreseen.  
The event need not be completely 
unforeseeable or unimaginable but must be 
one that a reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment provided.    

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

3.  After the above has been completed, 
the claims should be readjudicated, to 
include consideration of all additional 
evidence associated with the file since 
the RO's previous review of the evidence.  
If the decision remains adverse to the 
Veteran, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


